UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8076


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY EDWARD DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:06-cr-00063-sgw-mfu-1; 7:09-cv-80143-sgw-mfu)


Submitted:   July 29, 2010                 Decided:   August 18, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Edward Davis, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky      Edward    Davis     seeks      to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.        The   order     is    not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,        537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.             In this case, while Davis’ appeal was

proceeding, he obtained the relief he sought.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense    with       oral   argument     because         the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               DISMISSED

                                           2